Citation Nr: 1311577	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  94-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a skin disorder involving the scrotum, groin, anus, and buttocks.

2.  Entitlement to an evaluation in excess of 10 percent for patellar bursitis and synovitis of the left knee.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to a compensable evaluation for ingrown toenail of the great toe, right foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to April 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In February 1994, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In December 2010, the Veteran was notified of such and offered an opportunity for a new Board hearing, but in January 2011, the Veteran replied indicating that he did not wish for a new hearing.

By way of background, in February 1995, the Board remanded all of the Veteran's claims for further development.  In November 1999, the Board again remanded the Veteran's left knee, hemorrhoids, and ingrown toenail rating claims, and denied entitlement to service connection for a skin disorder involving the scrotum, groin, anus, and buttocks, which denial the Veteran appealed.  A February 2001 order of the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's November 1999 decision that denied service connection for the skin disorder and remanded the claim to the Board for further review (in light of the newly enacted VCAA).  In May 2002, the Board again remanded all of the Veteran's claims for further development (including for development under the new VCAA).  A September 2005 Board decision denied all of the Veteran's claims.  A December 2007 order of the Court granted the parties' joint motion to vacate the September 2005 Board decision and remand the claims herein.  A May 2008 Board decision remanded all of the Veteran's claims herein for further development.  A March 2011 Board decision denied all of the Veteran's claims.  A February 2012 order of the Court granted another joint motion of the parties (dated February 2012), and vacated and remanded the Board's March 2011 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from July 1971 to April 1974.  He claims entitlement to service connection for a skin disorder involving the scrotum, groin, anus, and buttocks.  See Claim, September 1991.  The Board notes at the outset that a May 2008 Board decision separately denied entitlement to service connection for a scrotal abscess, which decision has become final; therefore, that matter is not before the Board herein.

The Veteran testified at the February 1994 Board hearing that shortly after he had gonorrhea in service around 1971, he began to experience swellings of cysts and boils under his scrotum, along his anal tract, the buttocks area, in the creases between his legs, around the penis area, and in hair follicles in that area.  See Transcript at 12.  The Board notes that service connection for residuals of gonorrhea was separately denied by a July 1997 rating decision that became final.  He testified that he has experienced this condition since service.  See id.  He cites treatment for a groin cyst and rectal itching in service.  See Statement, October 1993.  With regard to his service treatment records, the Board notes that a January 1972 record reflects he had gonorrhea, October 1972 records reflect treatment for a scrotal abscess or cyst, a November 1972 record reflects treatment for a cyst in the right testicle/groin area, a May 1973 record reflects he reported a cyst in his left scrotal or groin area, a June 1973 record reflects a boil over his anal area that was diagnosed as a hemorrhoid (which is separately service connected), and April 1974 records reflect that he complained of rectal itching, and a diagnosis of hemorrhoidal tags was recorded.  

Post-service, but more than one year prior to the filing of his service connection claim, a May 1976 VA examination report shows pubic area skin complaints, June 1976 VA treatment records show lumps or masses in the groin area, a September 1976 OSU record shows a left scrotal papular rash, and certain correctional facility records dated in 1990 reflect treatment for cysts and boils on his buttocks and groin.  See February 1990, May 1990, October 1990.  Later correctional facility treatment records dated in the 1990s reflect treatment for blisters, cysts, and cellulitis of the buttocks, as well as jock itch.  See, e.g., March 1991, September 1991, May 1996, June 1996, August 1996.  More recent correctional facility records dated through 2009 do not reflect any complaints of any skin problems of the scrotum, groin, anus, or buttocks.  The Veteran asserts that to the extent his post-service treatment records do not reflect treatment for his skin disorder, he was self-medicating by applying hot towels to the infected areas until it came to a head and then bursting them, and that he has experienced this condition year-round.  See Statement, February 2004 at 49.

With regard to the Veteran's rating claims, his service-connected left knee patellar bursitis and synovitis is currently assigned a 10 percent disability rating under Diagnostic Code 5257, effective May 12, 1981.  See Rating Decision, February 1982.  His service-connected hemorrhoids are currently assigned a noncompensable disability rating under Diagnostic Code 7336, effective April 17, 1974.  His service-connected ingrown toenails, right foot, are currently assigned a noncompensable disability rating under Diagnostic Code 7819, effective April 17, 1974.  The Veteran seeks increased ratings.  See Claim, November 1991.

The Board remanded the Veteran's claims in February 1995 so that he could be afforded VA examinations relating to all of his claims.  Subsequently, the RO made numerous attempts to provide the Veteran with VA examinations relating to his claims.  Scheduled VA examinations were cancelled in November 1995 after the Veteran notified the RO in writing that he was incarcerated and awaiting trial in February 1996, and he requested that his examinations be rescheduled (and it appears the Veteran was incarcerated until 2012, see below).  Subsequently, scheduled VA examinations were canceled in November 1996 due to "incorrect jurisdiction."  VA examinations were rescheduled, but then canceled in January 1997 because the VA medical center did not have a doctor who was willing to go to the institution where the Veteran was incarcerated (Jackson Correctional Institution at the time).  

A November 1999 Board decision denied the Veteran's skin disorder claim (which denial was later vacated and remanded by the Court due to the VCAA), but remanded the Veteran's rating claims, including so that the RO could contact the prison officials to arrange for VA examinations to either be conducted by a prison physician, a fee basis physician, or a VA physician; if the prison officials denied such a request, this was to be specifically noted in the claims file.  

All of the Veteran's claims herein were subsequently remanded by the Board in May 2002 (including for VCAA notice), and the RO was again directed by the Board to provide the Veteran with any necessary VA examinations, and to that end, to make arrangements with prison officials for examinations to be conducted by a prison physician, fee basis doctor, or VA doctor, and if no such examination was permitted, to document such.

Subsequently, a December 1999 letter was associated with the claims file from the C&P office at the Lake City, Florida VAMC which reflects J.N. wrote that the Lake City VAMC did not have any physicians who were able to travel for VA examinations at outlying prisons, and that several attempts had been made to schedule VA examinations for prisoners in Region 1 of the Florida Correctional System utilizing physicians at their facilities, but a Dr. C. from Region 1 had said they will not assist with examinations of inmates.  Also, in a December 1999 letter, the Veteran requested that VA ask the warden of the Veteran's correctional facility if he could be transported to the North Florida Reception Center in Lake Butler, Florida for a VA examination, which he described as the Florida Department of Corrections Central Medical Unit.  The Veteran did not specify whether he was requesting that the examination be conducted by a VA physician, a fee basis physician, or a physician at the facility.

Subsequently, in June 2004, scheduled VA examinations were again cancelled, and it is noted in the claims file that VA was informed by the Florida Department of Corrections that VA must pay for the correctional facility physicians and guards, as well as for transportation of the Veteran, in order to provide him with a VA examination, and it was noted that VA did not have the authority for such.  In June 2004, the RO sent a letter to the Veteran explaining such and that the Veteran himself may pay for such in order to obtain the VA examinations. 

A September 2005 Board decision denied all of the Veteran's claims.  

A December 2007 Court order (incorporating a joint motion) vacated the Board's decision and remanded the claims so that the Board could address the provisions of the M21-1MR relating to examinations of incarcerated veterans (including fee basis providers or prison medical providers).  See M21-1MR , III.iv.3.A.11.d.

Based thereon, in May 2008, the Board again remanded the Veteran's claims and directed the RO to schedule the Veteran for VA examinations either at a VA facility or otherwise by a VA examiner, by a Department of Corrections physician, or by a fee-basis provider (and noting that if the Veteran cannot be provided a fee-basis examination per the procedures in M21-1MR III.iv.3.A.11.d, that the RO must document such in detail in order to avoid a future remand).

An October 2009 VA examination report reflects that it was noted that the North Florida/South Georgia VA C&P Service was not able to conduct VA examinations of veterans incarcerated in the Florida Department of Corrections due to VHA policy, NF/SG VHA Memo 136-20, which requires "mechanical restraints must be removed from the forensic patient upon entry into the facility," whereas the Florida Department of Corrections policies require restraints to remain in place and for an armed officer to remain with the patient.  

In October 2009, the RO emailed the medical director of the C&P Service at the North Florida/South Georgia Veterans Health Service requesting the avenues available for providing VA examinations to incarcerated Veterans.  The medical director of the C&P Service replied in October 2009, citing the local VHA Memo 136-20 in stating that it was not possible to have the Veteran examined at a VA facility due to his restraints.  The director also wrote that prison physicians could not perform VA examinations because they had not taken certain training and certification outlined in VHA Directive 2008-005 (although the Board notes that this directive has now expired effective 1/31/2013, and that by its terms it appears to only have applied to "all employee and fee-for-service providers," as the contrary would tend to negate provisions in other VA guidance directing in some cases that prison physicians conduct VA examinations).  She also wrote that the North Florida/South Georgia C&P did not currently employ a fee-examiner who was willing to examine an incarcerated veteran outside a VA facility.  The director went on to acknowledge that the VHA CBO Procedure Guide ultimately directs notification of the Central Office C&P service for assistance, and she reported that she had contacted that office in the past and to date had not received any response.  

In March 2011, the Board denied the Veteran's claims.

A February 2012 Court order (incorporating a joint motion) vacated the Board's decision and remanded the claims, directing that the Veteran be provided with VA examinations relating to his claims, including by way of 1) contacting the prison to determine whether the Veteran may be examined by a prison physician, or whether an examination of the Veteran at a VA facility while keeping his mechanical restraints was an option, and 2) having the RO address whether the Veteran could be provided with a fee-basis examination.

Furthermore, citing Fast letter 11-22 (Sept. 8, 2011), the February 2012 joint remand noted that VHA compensation clinics unable to schedule a veteran for an examination must provide documented evidence of substantial efforts to schedule and conduct VA examinations, documenting multiple attempts and that all possible avenues had been exhausted.  The joint motion noted that the medical director at the local C&P appeared to place local policy above well-established caselaw and the statutory duty to assist.

The Board recognizes that incarcerated veterans "are entitled to the same care and consideration given to their fellow veterans," and "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement." Bolton v. Brown, 8 Vet.App. 185, 191 (1995) (quoting Wood, 1 Vet.App. at 193).  In Bolton, the Court held that if VA is unable to obtain an examination for an incarcerated Veteran, the Board must establish what efforts were made to obtain an examination.

Notably, recent VA and prison records (available online) indicate that the Veteran was released from incarceration in September 2012.

In light of all of the above, the Board finds that another remand is necessary so that the RO may make further attempts to provide the Veteran with VA examinations relating to his claims.  As it appears that the Veteran is no longer incarcerated, the Board notes that it should be possible to afford these examinations in its usual course of practice at the VA medical center.

If, however, for any reason the Veteran remains incarcerated, a remand is nevertheless necessary so that the RO may make further attempts to coordinate with the prison and the C&P Service to provide the Veteran with VA examinations as outlined above and directed by the Court, including 1) contacting the prison to determine whether the Veteran may be examined by a prison physician, or whether he may be transported and examined at a VA facility while keeping his mechanical restraints on, including but not limited to whether he may be transported to the North Florida Reception Center Medical Unit for that purpose, and 2) addressing whether the Veteran may be provided with a fee-basis examination, and if necessary, contacting the Central Office C&P Service, and 3) requesting that VHA provide written evidence that all avenues to provide the Veteran a VA examination had been exhausted, including on a fee basis and beyond generally stating that local C&P service there  does not employ any fee-basis providers.  All of the above efforts must be documented in writing by the RO so as to avoid any further remands.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations with an appropriate physician(s) to determine a) the current nature and etiology of his claimed skin disorder involving the scrotum, groin, anus, and buttocks, and b) the current nature and severity of his service-connected patellar bursitis and synovitis of the left knee, hemorrhoids, and ingrown toenail of the right great toe.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

With regard to the skin disorder claim, the examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current skin disorder involving the scrotum, groin, anus, and buttocks had its onset in service, or is otherwise related to service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

[NOTE]:  If the Veteran remains incarcerated, attempt to provide the VA examinations for the Veteran as outlined in the M21-1MR, III.iv.3.A.11.d, and the recent Fast Letter 11-22, including: 

a) Contacting the prison to determine whether the Veteran may be examined:  
i) By a prison physician (note the VHA Directive 2008-005 expired 1/31/2013 and addresses VA employees and fee-for-service providers, not prison physicians), including but not limited to at the North Florida Reception Center Central Medical Unit, or
ii) At a VA facility while keeping on his mechanical restraints.

b) Addressing whether the Veteran could be provided with a fee-basis examination.

In that regard, provide the local C&P service with a copy of the Court order, the Joint Motion, and this remand, as well as the recent Fast Letter 22-11, and ask the local C&P service to provide written evidence that all avenues to provide the Veteran a VA examination had been exhausted, including on a fee basis and beyond generally stating that the local C&P service there does not employ any fee-basis providers, which is not a sufficient response.

2.  Perform any additional development deemed necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


